Case 18-06392        Doc 26     Filed 01/16/19     Entered 01/16/19 15:12:59          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-06392
         Rolanda L Collins

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/06/2018.

         2) The plan was confirmed on 05/04/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 11/09/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 10.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $950.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-06392        Doc 26      Filed 01/16/19    Entered 01/16/19 15:12:59               Desc         Page 2
                                                  of 4



 Receipts:

         Total paid by or on behalf of the debtor                 $875.00
         Less amount refunded to debtor                             $0.00

 NET RECEIPTS:                                                                                      $875.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $772.34
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                       $49.90
     Other                                                                 $52.76
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $875.00

 Attorney fees paid and disclosed by debtor:                    $0.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim          Claim        Principal      Int.
 Name                                Class   Scheduled      Asserted       Allowed         Paid         Paid
 ABRI CREDIT UNION               Unsecured      1,233.00       1,233.44       1,233.44           0.00       0.00
 BECKET & LEE LLP                Unsecured      2,874.00       2,974.36       2,974.36           0.00       0.00
 CITY OF CHICAGO DEPT OF FINANCE Unsecured         850.00      1,851.00       1,851.00           0.00       0.00
 FED LOAN SERVICING              Unsecured           0.00           NA             NA            0.00       0.00
 FED LOAN SERVICING              Unsecured           0.00           NA             NA            0.00       0.00
 FED LOAN SERVICING              Unsecured           0.00           NA             NA            0.00       0.00
 FED LOAN SERVICING              Unsecured           0.00           NA             NA            0.00       0.00
 FED LOAN SERVICING              Unsecured           0.00           NA             NA            0.00       0.00
 FED LOAN SERVICING              Unsecured           0.00           NA             NA            0.00       0.00
 FED LOAN SERVICING              Unsecured           0.00           NA             NA            0.00       0.00
 FED LOAN SERVICING              Unsecured           0.00           NA             NA            0.00       0.00
 FED LOAN SERVICING              Unsecured           0.00           NA             NA            0.00       0.00
 FED LOAN SERVICING              Unsecured           0.00           NA             NA            0.00       0.00
 FED LOAN SERVICING              Unsecured           0.00           NA             NA            0.00       0.00
 FED LOAN SERVICING              Unsecured           0.00           NA             NA            0.00       0.00
 FED LOAN SERVICING              Unsecured           0.00           NA             NA            0.00       0.00
 FED LOAN SERVICING              Unsecured           0.00           NA             NA            0.00       0.00
 FED LOAN SERVICING              Unsecured           0.00           NA             NA            0.00       0.00
 FED LOAN SERVICING              Unsecured           0.00           NA             NA            0.00       0.00
 HYUNDAI LEASE TITLING TRUST     Secured             0.00          0.00           0.00           0.00       0.00
 LVNV FUNDING                    Unsecured         480.00        498.26         498.26           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured        1,976.00       1,999.78       1,999.78           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured           480.00        491.51         491.51           0.00       0.00
 QUANTUM3 GROUP                  Unsecured         619.00        619.65         619.65           0.00       0.00
 QUANTUM3 GROUP                  Unsecured         272.00        346.38         346.38           0.00       0.00
 QUANTUM3 GROUP                  Unsecured      2,043.00       2,149.65       2,149.65           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-06392      Doc 26     Filed 01/16/19        Entered 01/16/19 15:12:59               Desc        Page 3
                                                   of 4



 Scheduled Creditors:
 Creditor                                       Claim         Claim         Claim        Principal       Int.
 Name                                Class    Scheduled      Asserted      Allowed         Paid          Paid
 QUANTUM3 GROUP                   Unsecured         381.00        381.35        381.35           0.00        0.00
 QUANTUM3 GROUP                   Unsecured         997.00      1,048.47      1,048.47           0.00        0.00
 QUANTUM3 GROUP                   Unsecured      1,013.00         974.54        974.54           0.00        0.00
 QUANTUM3 GROUP                   Unsecured         430.00        430.06        430.06           0.00        0.00
 QUANTUM3 GROUP                   Unsecured         383.00        383.70        383.70           0.00        0.00
 QUANTUM3 GROUP                   Unsecured         660.00        695.71        695.71           0.00        0.00
 QUANTUM3 GROUP                   Unsecured            NA       1,488.04      1,488.04           0.00        0.00
 QUANTUM3 GROUP                   Unsecured            NA         228.86        228.86           0.00        0.00
 SANTANDER CONSUMER USA           Unsecured           0.00          0.00          0.00           0.00        0.00
 KIA MOTOR FINANCE                Unsecured           0.00           NA            NA            0.00        0.00
 SOCIAL SECURITY ADMINISTRATION   Unsecured      1,600.00            NA            NA            0.00        0.00
 CRDTSHPINC                       Unsecured         580.00           NA            NA            0.00        0.00
 CHASE AUTO                       Unsecured           0.00           NA            NA            0.00        0.00
 BARCLAYS BANK DELAWARE           Unsecured         457.00           NA            NA            0.00        0.00
 BIG PICTURE LOANS                Unsecured      2,919.29            NA            NA            0.00        0.00
 SYNCHRONY BANK                   Unsecured           0.00           NA            NA            0.00        0.00
 TD BANK USA NA                   Unsecured         338.00        338.58        338.58           0.00        0.00
 WHEATON COLLEGE                  Unsecured           0.00           NA            NA            0.00        0.00


 Summary of Disbursements to Creditors:
                                                               Claim           Principal                Interest
                                                             Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00                $0.00                $0.00
       Mortgage Arrearage                                      $0.00                $0.00                $0.00
       Debt Secured by Vehicle                                 $0.00                $0.00                $0.00
       All Other Secured                                       $0.00                $0.00                $0.00
 TOTAL SECURED:                                                $0.00                $0.00                $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00                $0.00                $0.00
        Domestic Support Ongoing                               $0.00                $0.00                $0.00
        All Other Priority                                     $0.00                $0.00                $0.00
 TOTAL PRIORITY:                                               $0.00                $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                             $18,133.34                 $0.00                $0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-06392        Doc 26      Filed 01/16/19     Entered 01/16/19 15:12:59            Desc      Page 4
                                                   of 4



 Disbursements:

         Expenses of Administration                               $875.00
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                         $875.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/16/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
